   Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 1 of 18 PageID #:219



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JAY ROSSI,
       Plaintiff,
 v.                                                   No. 1:19-cv-01417

 GENERAL NUTRITION CORPORATION                    Honorable Manish S. Shah
 and GRENADE® USA, LLC,
       Defendants.

              PLAINTIFF’S RESPONSE TO MOTION TO COMPEL ARBITRATION

         JAY ROSSI (“Plaintiff” or “Rossi”), by his counsel, James C. Vlahakis opposes

Defendant General Nutrition Corporation’s Motion to Compel Arbitration (Dkt. ):

         I.    Introduction

         Defendant General Nutrition Corporation (“GNC”) is the world’s largest dietary

supplement retailer. Dkt. 10, First Amended Compliant (“FAC”) ¶ 1. When Rossi visited

a GNC store in Mount Prospect, Illinois, GNC sold Rossi a dietary supplement product

called GRENADE - THERMO DETONATOR® (“GTD”). GTD was manufactured by

Defendant GRENADE® USA, LLC (“Grenade USA”). Rossi has brought this civil action

against Defendants GNC and Grenade USA because the bottle of GTD that he purchased

almost killed him because the product was laced with an amphetamine like substance.

         Despite the fact that Plaintiff did not agree to an arbitration agreement at the

time he purchased GTD, GNC is moving to compel arbitration by contending that

Plaintiff agreed to arbitrate his various claims when – weeks after he purchased GTD –

he allegedly signed up for a GNC’s “myGNC Rewards Program.”

   II.        Background Facts

         In or around late September 2017, or early October 2017, while Rossi was living

in the State of Illinois, he purchased a bottle of GTD at the GNC store in Mount Prospect,

Illinois. FAC ¶6.     The GTD that Plaintiff ingested was apparently laced with an


                                             1
    Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 2 of 18 PageID #:219



amphetamine like substance that almost killed him and caused him to be hospitalized

for five days in November of 2017. FAC ¶¶7-9, 239-42. Plaintiff suffered an adverse

reaction to GTD on November 28, 2017, and was rushed to a hospital by emergency

medical technicians. FAC ¶¶235-36. Rossi believes that the GTD that he purchased

contained dangerous levels of one or more of the following ingredients: Yohimbe Bark

Extract; Bitter Orange extract; Synephrine and/or Octopamine. FAC ¶¶10-11. Grenade

USA is not a party to GNC’s Motion. As the FAC reflects, nothing on the packaging of

GTD requires a user to arbitrate his or her claims that GTD caused him/her harm.

       After Rossi recovered from his near death experience, he returned to the store

where he purchased GTD to alert the GNC that the GTD that he purchased had almost

killed him. FAC ¶12. When Rossi returned to the GNC store in question, he spoke with

a male employee and asked to speak with the store’s manager. FAC ¶13. The employee

told Rossi the manager had gone off for the day. FAC ¶14. Thereafter, Rossi told the

employee that he had been hospitalized for five days after ingesting a recommended

dosage of GTD. FAC ¶15. In particular, Rossi told the store employee that he had

stopped breathing and had hallucinated after ingesting GTD. Id.

       The GNC store employee told Rossi that he was going to call the GNC store

manager, and dialed a number in Rossi’s presence. FAC ¶17. The employee then spoke

with another person who answer the employee’s phone call. Id. During the employee’s

conversation, Rossi heard the employee use a three-letter code “AER”1 to describe the

nature of Rossi’s verbal complaint. FAC ¶18. After the GNC store employee concluded

his conversation with presumed GNC store manager, the employee asked for Plaintiff’s

name and typed it into the store’s computer. FAC ¶20. Thereafter, the employee called


1AER stands for “Adverse Event Return”, a return of a product to GNC where the
product resulted in an “adverse event” with regard to the person returning the
product. FAC ¶19.
                                          2
    Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 3 of 18 PageID #:219



GNC s corporate offices. FAC ¶21. When no one answered, the employee asked Rossi for

his telephone number and said “someone will call you from corporate.” FAC ¶22-23.2

           No one from with GNC has ever contacted Rossi. FAC ¶27. Two things plausibly

happened after Plaintiff returned the GTD to the point of purchase. First, GNC and/or

GNC’s employee took no effort to determine whether the GTD Plaintiff returned was

tested for any harmful substances. FAC ¶38. Second, GNC analyzed the contents of the

GTD bottle and learned that the ingredients were laced with a harmful, amphetamine

like substance. FAC ¶39.3 Despite the fact that nobody from GNC ever followed up with

him, GNC now seeks to compel arbitration of Plaintiff’s claims.

    III.      Summary of Argument in Opposition to GNC’s Motion to Compel

           Plaintiff objects to GNC’s attempt to force him to arbitrate his claims where GNC

does not claim that Plaintiff agreed to arbitrate any and all claims related to his use of

GTD at the time that Plaintiff purchased GTD from a brick and mortar GNC store located

in Mount Prospect, Illinois, in or around September or October of 2017. The facts of this

case unlike the typical case where a consumer has made an on-line purchase and prior

to paying for the product, the consumer is asked to agree to arbitrate his/her potential

claims and the consumer consents by “clicking” a box to signify that the consumer has

read and/or agrees to be bound by the proffered terms (including arbitration).

           The circumstances of this case are unique in the sense that GNC contends that

Plaintiff – weeks after he purchased GTD – clicked on terms and conditions that




2 Rossi was concerned that other consumers were at risk of summary similar injuries. FAC ¶25.
In an effort to help GNC prevent a similar episode to the one he suffered, Rossi decided to leave
his GTD bottle (which contained some of the remaining GTD product) in the custody of the
employee. FAC ¶26. Rossi left the product with the GNC employee with the hope that the
employee would preserve the sample for future testing. FAC ¶¶26-27.

3 Despite a minute order from the court (Dkt. 19) GNC has not indicated whether in fact the
bottle and its contents were ever preserved by the employee and/or preserved by GNC.

                                               3
   Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 4 of 18 PageID #:219



contained an arbitration clause – after Plaintiff was sent an “account activation email.”

Dkt. 17, pp. 1, 3. GNC claims that its myGNC Rewards Program “is free to customers

and is a way for customers to accumulate points and cash-back rewards.” Id. p. 1. In

contrast to a traditional time-of-purchase offer and acceptance of arbitration, GNC

claims that Plaintiff agreed to arbitrate any claims related to his prior purchase of GNC

as a result of him becoming a member of GNC’s myGNC Rewards Program. Generally

speaking, GNC states that “[c]ustomers may sign up either in-store or online to join the

myGNC Rewards program. ([Dkt. 17-1] at ¶ 4). If a customer signs up in-store, he or she

later receives a new account activation email within 24 hours with instructions on how

to set up his or her account. (Id.).” Dkt. 17, p. 3.

       Here is where things begin to go sideways.        First, GNC does not adequately

explain the basis for claiming that “Plaintiff became a myGNC Rewards member on

September 19, 2017.” Dkt. 17, p. 6, citing Dkt. 17-1, Declaration of Jenna O’Connor at

¶ 8.   There are no facts or authenticated screen shots, to explain Ms. O’Connor’s

testimony. Nor are there any facts to explain why Plaintiff allegedly signed up for the

myGNC Rewards Program - weeks after he purchased GTD. Here is what GNC argues

– with little or no support:

       1. “Once Plaintiff became a [myGNC Rewards Program] member, he was
          requested to “activate” his account on a website”;

       2. Part of the so-called “‘activation’ process” required Plaintiff to “‘check[]
          a box’ to certify that he agreed to certain Terms and Conditions of the
          myGNC Rewards Program”;

       3.   “Had Plaintiff not affirmatively agreed to these Terms and Conditions,
            he would not have been permitted to activate his account”;

       4. GNC argues that Plaintiff “did, in fact, ‘activate’ his account, and he
          received ‘bonus points’ through the myGNC Rewards Program”; and

       5. GNC claims that Plaintiff activated his myGNC Rewards Program on
          October 25, 2017.


                                              4
      Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 5 of 18 PageID #:219



Dkt. 17, pp. 1-2, 6.

       GNC ignores the fact that Plaintiff did not activate his myGNC Rewards Program at

the time he purchased the GTD in question – which took place in late September of 2017,

or early October of 2017. FAC, ¶6. GNC glosses over when Plaintiff purchased the GTD

product.4 GNC’s fails to identify any temporal time-line, and instead argues in

conclusory fashion “[a]ccordingly, there exists a binding contract between GNC and

Plaintiff, which includes an arbitration provision that relates to ‘any dispute’ regarding

‘any purchases’.” Dkt. 17, p. 2. GNC goes on to argue, again, without any time-line,

that “[b]ecause Plaintiff’s claims relate to his alleged ‘purchase’ of GTD, he is required

to arbitrate his claims rather than litigate them in this Court.” Id. To recap, GNC is

seeking to use Plaintiff’s alleged acceptance of so-called “Rewards Program” to back date

an onerous arbitration clause by several weeks. This is unconscionable. GNC’s also

ignores that the facts and circumstances of Plaintiff’s purchase of GTD. GNC argues

that Plaintiff agreed to waive his right to sue GNC when he allegedly signed up for

myGNC Rewards Program on October 25, 2017. Plaintiff, however, purchased the GTD

product in late September 2017, or early October 2017. This case more closely resemble

Trujillo v. Apple Computer, Inc., 578 F. Supp. 2d 979 (N.D. Ill. 2008) where the plaintiff

was presented with an arbitration agreement after the plaintiff purchased the product

in question (an iPhone).

      IV.      Standard of Review

            The enforceability of an arbitration agreement is determined by reference to the

pertinent state law principles governing the formation of contracts. First Options of Chi.,

Inc. v. Kaplan, 514 U.S. 938, 944, (1995). General state-law contract defenses such as



4   The word “purchased” appears in only two parts of GNC’s Memo of Law. Dkt. 17, p. 2.



                                                5
   Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 6 of 18 PageID #:219



fraud, duress, or unconscionability may operate to invalidate an arbitration agreement.

Doctor's Assocs. v. Casarotto, 517 U.S. 681, 687 (1996). Illinois applies because Plaintiff

is an Illinois resident and purchased GTD from a GNC store in this district.

   V.      Argument in Opposition

        GNC’s Motion to Compel focuses on how consumers like Plaintiff can sign up for

myGNC Rewards Program at GNC stores or on-line (presumably at the time that a

consumer purchases a product from GNC’s website. GNC argues that “[w]hen activating

an account, customers must accept and agree to the myGNC Rewards Terms and

Conditions.” Dkt. 17, p. 3. Thereafter, GNC argues that in order to activate a myGNC

Rewards Program, “customer must have clicked a button next to text stating that, by

doing so, ‘I agree to Terms & Conditions’.” Id. GNC goes on to argue “[a] customer could

not activate a myGNC Rewards account without clicking the box assenting to the Terms

and Conditions.” Id. GNC’s Motion, however, ignores that Plaintiff was able to purchase

the GTD in question without having to activate a myGNC Rewards Program.

    A. GNC’s Motion to Compel Fails to Authenticate Key Evidence

        GNC’s Motion to Compel fails to authenticate key evidence. For starters, the

attached declaration (Dkt. 17-1, ¶6) does not explain how the “account activation

website” on page four (4) of GNC’s Memorandum of Law is what was allegedly seen by

Plaintiff on October 25, 2017. Second, nowhere does the declarant explain why “Mr.

Rossi must have agreed to the Terms and Conditions” (Dkt. 17-1, ¶10) other than to

conclude, without any factual support that “[o]therwise, he would not have been able to

activate his account[.]” No electronic audit trail has been provide and the declarant has

not identified an IP address (or email) in any way linked to Mr. Rossi. Third, while GNC

argues “[t]he Terms and Conditions that were in place at the time relevant to this matter

alerted the customer, multiple times, about arbitration”, the declaration does not


                                            6
   Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 7 of 18 PageID #:219



identify the font utilized by GNC’s so-called “account activation website.” See, Dkt. 17,

p. 5. Judge Kennelly was critical of a defendant’s failure to explain font size when he

denied a motion to compel arbitration. Trujillo, 578 F. Supp. 2d at 986 f2 (N.D. Ill. 2008).

    B. GNC’s Terms Do Not Require Rossi to Arbitrate Pre-Activation Purchases

       GNC has failed to point to any case which supports its argument that Plaintiff

must arbitrate claims related to a product that he purchased before he allegedly

activated the myGNC Rewards program. GNC’s generally cites to cases holding that

consumers can be bound by so-called “clickwrap” arbitration agreements. Dkt. 17, p. 8.

GNC’s reliance on Sherman v. AT&T Inc., No. 11 C 5857, 2012 WL 1021823 (N.D. Ill.

Mar. 26, 2012) at page eight (8) of is Memorandum of Law is flawed because the court

in Sherman dealt with the activation of internet service – and the activation of the

internet service could only occur after the consumer clicked to demonstrate his/her

agreement to the applicable terms and conditions. Sherman, 2012 WL 1021823, *1, *3.

Here, Plaintiff purchased GTD weeks prior to allegedly activating myGNC Rewards.

       GNC’s reliance on Friends for Health: Supporting North Shore Health Center v.

PayPal, Inc., No. 17 CV 1542, 2018 WL 2933608 (N.D. Ill. June 12, 2018), is similarly

flawed because the consumer in that case had to agree to PayPal’s term before the

PayPal account could be opened. According to GNC’s analysis, “the plaintiffs ‘had to

complete a registration process to open a PayPal account’ and to ‘complete that process,

they had to affirmatively check a box, or click a button, indicating that they accepted

the user agreement’.” Dkt. 17, p. 9. In contrast, Plaintiff purchased the GTD product

weeks prior to allegedly activating the myGNC Rewards program.

       GNC’s reliance on O’Quinn v. Comcast Corp., No. 10 C 2491, 2010 WL 4932665

(N.D. Ill. Nov. 29, 2010), misses the mark because the circumstances in O’Quinn are

different. Dkt. 17, p. 9. Again, the court in O’Quinn indicated that the arbitration clause


                                             7
   Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 8 of 18 PageID #:219



was presented to the consumer at the time he/she obtained the product in question –

internet services. According to O’Quinn, “Comcast’s routine practice is to provide

customers with the Customer Agreement at the time services are installed and to require

the customer to click a box accepting the Customer Agreement in order to access

Comcast’s Internet service for the first time.” O’Quinn, 2010 WL 4932665, *3.

      GNC also erroneously relies on Thompson v. AT&T Services, Inc., No. 17 C 3607,

2018 WL 4567714 (N.D. Ill. Sep. 24, 2018). GNC’s recognizes that the consumer in

Thompson would have been unable to utilize the internet service product unless he/she

clike on the terms and conditions: “[w]hen the plaintiff registered for AT&T’s internet

service, ‘he was required to complete an online form that prompted him to check a box

confirming that he read and agreed to AT&T’s terms of service’.” Dkt. 17, p. 10, citing

Thompson v, 2018 WL 4567714 at *1. GNC’s argument neglects to appreciate the fact

that Plaintiff was able to purchase the GTD product without having to agree to the terms

and conditions of GNC’s myGNC Rewards program.

    C. The Arbitration Language Does Not Apply to Prior Product Purchases

      The arbitration language in question does not apply to prior product purchases.

Here is the language (four simple lines), as presented by GNC’s Memorandum of Law:

             The scope of the arbitration provision is broad. Pursuant to the Terms and

      Conditions, customers agreed to arbitrate “any dispute” regarding the following:

             (i) your use of or interaction with the Program, (ii) any
             purchases or other transactions or relationships with GNC,
             or (iii) any data or information you may provide to GNC or
             that GNC may gather in connection with such use,
             interaction or transaction.

Dkt. 17, p. 5. A cursory review of the complete terms and conditions set forth in the

myGNC Rewards Program (Dkt. 71-1) should show that GNC is not being upfront and/or

candid with this Court about the language of the subject arbitration clause.


                                           8
   Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 9 of 18 PageID #:219



      GNC points to the Seventh Circuit case of Continental Cas. Co. v. American Nat.

Ins. Co., 417 F.3d 727, 733-34 (7th Cir. 2005) for the proposition that “the arbitration

provision’s broad language readily encompasses claims relating to Plaintiff’s alleged

purchase of GTD.” Dkt. 17, p. 12. GNC also points to the Supreme Court’s decision of

AT&T Technologies, Inc. v. Communications Workers of America, 475 U.S. 643, 650

(1986) for the proposition that “‘[d]oubts should be resolved in favor of coverage.’” Id.

      GNC goes on to argue that “[t]he language in the arbitration provision here is

equally as broad and strong as the language in AT&T Technologies, Inc.” Id. GNC goes

on to argue, in a conclusory manner, that “Plaintiff’s entire First Amended Complaint

rests upon allegations regarding his alleged purchase of GTD. This dispute, therefore,

falls within the scope of the arbitration provision, and Plaintiff should be compelled to

bring this matter in an arbitration.” Dkt. 17, pp. 12-13. That is the extent of GNC’s

argument in support of its argument Plaintiff agreed to arbitrate claims related to his

purchase of GTD, which took place in late September of 2017, or early October of 2017,

weeks before he allegedly signed up for the myGNC Rewards Program, which according

to GNC occurred on October 25, 2017. Dkt. 17, p. 6.

      There is another flaw in GNC’s argument. GNC does not argue that the terms of

the myGNC Rewards Program state that the arbitration clause it will apply to prior

purchases of products sold by GNC prior to a consumer’s activation of his or her myGNC

Rewards Program.     According to GNC, Rossi did not activate his myGNC Rewards

Program until October 25, 2017. Id., p. 6 (“Plaintiff subsequently activated his account

on October 25, 2017 pursuant to the above procedures.”). Despite this temporal gap,

GNC has not advanced any legal arguments to support why it is lawful to require Plaintiff

to arbitrate his claims where the claims relate to a product he purchased well before he

allegedly signed up for GNC’s myGNC Rewards Program.


                                            9
    Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 10 of 18 PageID #:219



     D. Plaintiff’s Reliance on Cook v. General Nutrition Corporation is Flawed

       Plaintiff’s reliance on Cook v. General Nutrition Corporation, No. 17-135 (W.D. Pa.

Aug. 1, 2017), is without merit. The dispute in Cook related to the plaintiff’s prior

purchase of a two-year Gold Card membership in December of 2015, and her

subsequent registration for GNC’s newly issued myGNC Rewards program on December

30, 2016. To be clear, Cook is the only case which GNC has cited to relative to the

disputed arbitration clause in question. This fact alone is suspect. If GNC’s right to

arbitrate is as solid as GNC claims, why is there not a single other case that supports

GNC’s invocation of arbitration as to products purchased before or after a consumer

has applied for GNC’s myGNC Rewards program?

       Aside from the fact that the Cook decision relied on Third Circuit case law, GNC’s

heavy reliance on the Cook decision is flawed because there the court simply focused on

a disgruntled customer who sued GNC over GNC’s discontinuation of GNC’s “Gold Card

Program”, which allegedly took place in December of 2016. See Dkt. 17-2, Cook,

Memorandum Order at pp. 2-3 (“Plaintiffs allege that around the same time Defendant

terminated the Gold Card Program, it began a new free program[.]”). Cook did not

address procedural unconscionability. Instead, it simply addressed the plaintiff’s

argument “that nothing in the Terms and Conditions for the myGNC Program

constitutes an express designation that it supersedes the Terms and Conditions of the

Gold Card Program. (Id. at 8). Swilley fails to provide any authority supporting her

position that her claim is controlled by the Terms and Conditions of the Gold Card

Program. (Id. at 8-9)” Cook, Memo. Op. at p. 5.5 While Cook held that the terms of the


5 The court also addressed and rejected the plaintiff’s argument that “that there is no valid
agreement to arbitrate because the Terms and Conditions provide that Defendant may change
these Terms and Conditions, . . . and because the Terms and Conditions provide that Defendant
may alter, limit, modify, or terminate the myGNC Program at any time.” Cook, Memo. Op. p. 5.


                                             10
   Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 11 of 18 PageID #:219



new myGNC Program applied retroactively, the court applied Pennsylvania law. GNC

has not cited to any Illinois case applying an arbitration clause retroactively. As

discussed below, Judge Kennelly has held that an arbitration clause provided to a

consumer after a purchase would not apply retroactively.

    E. The Arbitration Clause if Unconscionable

       Under Illinois law, a contract may be found unconscionable "based on either

procedural or substantive unconscionability, or a combination of both." Kinkel v.

Cingular Wireless LLC, 857 N.E.2d 250, 263 (2006) (citing Razor v. Hyundai Motor Am.,

854 N.E.2d 607, 622 (2006)). Procedural unconscionability exists when a party "cannot

fairly be said to have been aware he was agreeing to it." Id. at 264 (quoting Razor, 854

N.E.2d at 622). Procedural unconscionability takes into account the relative bargaining

power of the parties to the agreement and inquires whether there has been "some

impropriety during the process of forming the contract depriving a party of a meaningful

choice." Kinkel, 857 N.E.2d at 264 (quoting Frank's Maintenance & Eng'g, Inc. v. C.A.

Roberts Co., 408 N.E.2d 403, 411-12 (1980)).

       The arbitration clause is unconscionable.       To recap, the language was not

provided to Plaintiff when he purchased the product and the language is very confusing

and favorable to GNC. And in Trujillo v. Apple Computer, Inc., 578 F. Supp. 2d 979 (N.D.

Ill. 2008), Judge Kennelly has ruled against a corporate defendant in a similar fact

pattern. In an earlier decision, Judge Kennelly opined as follows, “[t]he Court believes,

based on its review of Illinois case law, that the availability of the AT&T Mobility service

agreement to Trujillo prior to his purchase of the iPhone may be a critical factor in

determining the issue of procedural unconscionability.” Trujillo, 2008 U.S. Dist. LEXIS

32128, *7 (N.D. Ill. April 18, 2008). Judge Kennelly explained, “by the time Trujillo

clicked to signify his acceptance of the AT&T Mobility agreement, he had already


                                            11
   Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 12 of 18 PageID #:219



purchased the iPhone[.]” Id. at *9-*10. Judge Kennelly also noted that there it did not

appear that the plaintiff could reject the arbitration language and obtain a full refund.

Id. at *10 (“There is nothing in the AT&T Mobility agreement that told Trujillo that he

could, at that point, return his iPhone to Apple, or what consequences would follow if

he did so. (Indeed, an argument could be made that the absence of any such indication

might be a factor tilting in favor of a finding of procedural unconscionability.).”

       Here, Plaintiff already purchased and used the product when he allegedly signed

up for the myGNC Rewards Program. Judge Kennelly recognized that it would not have

been improper for the defendant to have provided a way for the consumer to return the

iphone for a full refund – which the defendant did not do. Trujillo, 2008 U.S. Dist. LEXIS

32128, *11 (“There are two reasons why the Court does not find Hill to be dispositive of

the present case. First, as was the case in Bess, the agreement made it clear to the

customer that he could return the product - without penalty as far as this Court can

determine from Hill - if he did not accept the agreement's terms. Id. at 1149. As noted

earlier, the record in the present case does not reflect whether or how Trujillo would

have known that.”). Judge Kennelly also recognized a key distinction with the facts

before him, “[b]ut because the plaintiffs [in Hill] kept the computer, the court said, they

accepted the terms of the agreement, including the arbitration provision.” Id. at *11-

*12. Here, Plaintiff returned the subject product.

       In a subsequent opinion, Trujillo v. Apple Computer, Inc., 578 F. Supp. 2d 979

(N.D. Ill. 2008), After ripping a declaration submitted by AT&T for lack of personal

knowledge of circumstances of the original arbitration motion, Id. at 982-86, 987-89,

Judge Kennelly denied AT&T’s motion to compel:

          What, then, did Trujillo see or have access to before or when he
          purchased the iPhone? Based on the record now before the Court, at
          the time he purchased from the Apple store the iPhone that he gave to
          Dawn Trujillo, Trujillo did not see and did not have access to a paper

                                            12
Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 13 of 18 PageID #:219



      copy of any documents explaining or referencing ATTM's terms of
      service, including in particular the arbitration requirement. It has been
      established beyond peradventure that no such documents were
      available at the Apple store where Trujillo made the iPhone purchase
      that forms the basis of his claims[.]
                                        ***
      [T]he Court finds that ATTM has failed to show that the terms of the
      contract at issue were known or available to Trujillo before he
      purchased the iPhone at the Apple store. And ATTM has offered no
      evidence that Trujillo had any involvement in Dawn Trujillo's activation
      of service on that iPhone or that he had ever seen her terms of service
      in connection with her prior dealings with ATTM.
                                        ***
      Trujillo did, however, have access to ATTM's terms of service, including
      the arbitration requirement, when he activated service on the iPhone
      that Dawn Trujillo gave him as a gift. It is noteworthy, however, that
      this was several days after he had purchased and, presumably, had
      given to Dawn Trujillo the iPhone on whose purchase Trujillo bases his
      claims in this case.
                                        * **
      [T]he unavailability of the ATTM service agreement to Trujillo before he
      purchased the iPhone is a critical factor in determining the issue of
      procedural unconscionability. In Razor, the Illinois Supreme Court
      concluded that a warranty containing a disclaimer of consequential
      damages had not been "made available to the plaintiff at or before the
      time she signed the sale contract for an automobile, because it was
      contained in an owner's manual in the automobile's glove
      compartment, "where it was unavailable to the consumer until after
      she took delivery." Id. Though the court acknowledged that the waiver
      was in understandable language and was easy to read -- a contention
      likewise made by ATTM in the present case - - these facts "simply do[ ]
      not matter," the court said, "if the consumer did not have the
      opportunity to see the language before entering into the contract to
      purchase the car." Id.] The waiver was ineffective, the court said,
      because it was not "provided to the purchaser at or before the time that
      the purchase occurs." Id.

      [C]ircumstances in the present case buttress the conclusion that the
      circumstances rendered the arbitration requirement and class action
      waiver procedurally unconscionable. Trujillo presumably could have
      declined to click on the "agreement" box when he went online to
      activate service on the iPhone that Dawn Trujillo had given him. By
      then, however, he had already purchased the iPhone that he gave Dawn
      as a gift and upon whose purchase he bases his claims in this case.
                                        ***
      [T]he Court concludes that Trujillo has established, . . . the procedural
      unconscionability -- and thus the unenforceability -- of ATTM's
                                       13
   Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 14 of 18 PageID #:219



          arbitration requirement.

          [T]his is a case in which the finding of procedural unconscionability
          concerns such a basic matter -- the unavailability of the agreement to
          the consumer at the relevant time.

578 F. Supp. 2d at 889-90, 992-93, 995 (certain citations omitted). Judge Kennelly

concluded by holding “[i]t would have been relatively simple for ATTM to make its terms

of service actually available in Apple stores[.]” Id. at 994-95.

       Just like the plaintiff in Trujillo, Mr. Rossi was no given access to the subject

arbitration clause when he purchased the subject GTD. In contrast to Mr. Trujillo who

activated an iPhone via AT&T, Mr. Rossi is merely alleged to have read the terms when

activated a rewards program – after he was able open and ingest the GTD product. This

is far different (and distinguishable) from activating a several hundred dollar product

where the only way to sue the product was to click “accept” and obtain service via AT&T.

     F. GNC Has Failed to Cite to the Entire Arbitration Clause

     GNC cites to just a small portion of the terms and conditions (Dkt. 17, p. 5):

              (i) your use of or interaction with the Program, (ii) any
              purchases or other transactions or relationships with GNC,
              or (iii) any data or information you may provide to GNC or
              that GNC may gather in connection with such use,
              interaction or transaction.

       GNC failed to quote the relevant portions of the arbitration clause.i Plaintiff is

quoting the entire passage to emphasize the following. First, Plaintiff is underlining

certain language to show that the main thrust of GNC’s arbitration clause was to require

consumers to arbitrate claims related to the operation of the rewards program – both the

old Gold Card Program and the new myGNC Rewards program. This is supported by the

above underlined and italicized language that reads: “[b]y using or interacting with the

Program, or engaging in any other GNC Transactions or Relationships with us, you agree

to binding arbitration as provided below.” Second, GNC fails to explain how the


                                             14
   Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 15 of 18 PageID #:219



capitalized terms - GNC Transactions or Relationships - support arbitration. It appears

that these terms, based upon their placement in relation to clause (iii) of the arbitration

language are limited to the arbitration of any misuse of “data or information you may

provide to GNC or that GNC may gather in connection with such use, interaction or

transaction.” It is Black Letter Law than any confusion regarding this term must be

construed against GNC, the drafter of the terms and conditions.

         Third, the above bolded language demonstrates that the arbitration clause was

one-sided. The phrases “we believe”, “that you may have with us” and “you will not have

the right to pursue a claim in court” are one-sided and demonstrate the absence of a

mutual agreement to arbitrate. Nowhere does the arbitration language suggest that GNC

is required to arbitrate any claims it may have against a consumer.           This lack of

mutuality should render the arbitration clause unenforceable because Plaintiff received

not tangible benefit other than $5.00 in so called “cash back reward”. Dkt. 17-1, ¶3.

Fourth, in contrast to the above italicized portion, “[w]e will make every reasonable effort

to informally resolve any complaints, disputes, or disagreements that you may have with

us”, GNC did not live up to its promise that it ”will make every reasonable effort to

informally resolve any complaints, disputes, or disagreements that you may have with

us.” Instead, Plaintiff returned to complain about GTD, left his contact information and

the subject product, and GNC never reached out to him. FAC, ¶¶12-27.

   VI.      Conclusion

         GNC’s argument is predicated on its flawed position that Plaintiff agreed to

arbitrate his claims regarding GTD. In reality, weeks after Rossi first purchased GTD,

he allegedly signed up for GNC’s “myGNC Rewards Program”. GNC’s attempt to enforce

retroactive arbitration clause is unconscionable where Plaintiff almost died from

ingesting a product sold by GNC and GNC has failed to cite to any case on point.


                                            15
  Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 16 of 18 PageID #:219




Dated: July 27, 2019                        /s/ James C. Vlahakis
                                            Sulaiman Law Group, Ltd.
                                            2500 South Highland Ave., Suite 200
                                            Lombard, Illinois 60148
                                            630-575-8181 Fax: 630-575-8188
                                            Email: jvlahakis@sulaimanlaw.com




                                       16
      Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 17 of 18 PageID #:219



                                        Certificate of Service

           The undersigned, attorney for Plaintiff, further certifies that on July 27,
     2019, he caused the foregoing Motion to be electronically filed with the Clerk of
     the United States District Court for the Northern District of Illinois using the
     CM/ECF system, which will send notification of such filing to all parties that
     have appeared in this action.




                                                                    /s/ James C. Vlahakis

                                                                 James C. Vlahakis, Esq




i
    Here is what the clause says in a more complete quote:

                 We believe that arbitration is a faster, more convenient and less expensive
                 way to resolve any disputes or disagreements that you may have with us.
                 Therefore, pursuant to these T &C, if you have any dispute or disagreement
                 with us regarding (i) your use of or interaction with the Program, (ii) any
                 purchases or other transactions or relationships with GNC, or (iii) any data or
                 information you may provide to GNC or that GNC may gather in connection
                 with such use, interaction or transaction (collectively, "GNC Transactions or
                 Relationships"), you will not have the right to pursue a claim in court, or
                 have a jury decide the claim and you will not have the right to bring or
                 participate in any class action or similar proceeding in court or in arbitration.
                 By using or interacting with the Program, or engaging in any other GNC
                 Transactions or Relationships with us, you agree to binding arbitration as
                 provided below.

                 We will make every reasonable effort to informally resolve any complaints,
                 disputes, or disagreements that you may have with us. If those efforts fail, by
                 using our Program, you agree that any complaint, dispute, or disagreement
                 you may have against GNC, and any claim that GNC may have against you,
                 arising out of, relating to, or connected in any way with these T&C, our Privacy
                 Policy, or any GNC Transactions or Relationships shall be resolved exclusively
                 by final and binding arbitration ("Arbitration") administered by JAMS or its
                 successor ("JAMS") and conducted in accordance with the JAMS Streamlined
                 Arbitration Rules And Procedures in effect at the time the Arbitration is
                 initiated or, if the amount in controversy exceeds $100,000, in accordance with
                 the JAMS Comprehensive Arbitration Rules And Procedures then in effect
                 (respectively, the "Applicable Rules"). The Applicable Rules can be found at

                                                      17
   Case: 1:19-cv-01417 Document #: 31 Filed: 07/27/19 Page 18 of 18 PageID #:219




              www.jamsadr.com. If JAMS is no longer in existence, the Arbitration shall be
              administered by the American Arbitration Association or its successor (the
              "AAA") instead, and conducted in accordance with the AAA Commercial
              Arbitration Rules in effect at that time (which shall be the "Applicable Rules"
              in such circumstances). If JAMS (or, if applicable, AAA) at the time the
              arbitration is filed has Minimum Standards of Procedural Fairness for
              Consumer Arbitrations in effect which would be applicable to the matter in
              dispute, GNC agrees to provide the benefit of such Minimum Standards to you
              to the extent they are more favorable than the comparable arbitration
              provisions set forth in this Section, provided, however, that in no event may
              such Minimum Standards contravene or restrict the application of subpart (e)
              or (i) below. Furthermore, this Section shall not prevent any party from seeking
              provisional remedies in aid of arbitration from a court of appropriate
              jurisdiction.

Dkt. 71-1, pp 14-16, PageID #s 177-78 (emphasis supplied).




                                                  18
